                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

KERRY LUCERO,

               Petitioner,

               v.                                      CASE NO. 08-3062-SAC

DAVID McKUNE, Warden,
Lansing Correctional Facility, et al.,

               Respondents.

                                              ORDER

       This matter is a petition for writ of habeas corpus under 28 U.S.C. § 2241.              On

November 3, 2009, this Court entered an Order (Doc. 24) and Judgment (Doc. 25) dismissing

this action without prejudice per the instructions on remand from the Tenth Circuit Court of

Appeals. On May 20, 2019, Petitioner filed a Motion to Correct Under Rule 60(b) (Doc. 26).

On June 19, 2019, the Court entered an Order (Doc. 28) denying Petitioner’s Rule 60(b) motion.

Petitioner filed a Notice of Appeal on June 26, 2019 (Doc. 29). This matter is before the Court

on limited remand from the Tenth Circuit Court of Appeals to consider whether to issue a

certificate of appealability (“COA”) for the appeal. (Doc. 32.)

       Petitioner seeks to appeal the Court’s denial of his Fed. R. Civ. P. 60(b) motion filed in

his 28 U.S.C. § 2241 proceeding. Petitioner must first obtain a COA. 28 U.S.C. § 2253(c)(1).

Under Rule 11 of the Rules Governing Section 2254 Cases in the United States District Courts,

“[t]he district court must issue or deny a certificate of appealability when it enters a final order

adverse to the applicant.” A certificate of appealability should issue “only if the applicant has

made a substantial showing of the denial of a constitutional right,” and the Court identifies the

specific issue that meets that showing. 28 U.S.C. § 2253(c)(2) and (3).



                                                 1
        Where, as here, the Court’s decision is based on a procedural ground without reaching the

petitioner’s underlying constitutional claim, the petitioner must show “that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Court concludes that the

present record does not warrant the issuance of a COA. The denial is based upon procedural

grounds, and the ruling that this Court was bound by the Tenth Circuit’s instructions on remand

is not reasonably debatable. Accordingly,

        IT IS THEREFORE ORDERED BY THE COURT that no certificate of appealability

will issue.

        IT IS SO ORDERED.

        Dated this 2nd day of July, 2019, at Topeka, Kansas.

                                                      s/ Sam A. Crow
                                                      Sam A. Crow
                                                      U. S. Senior District Judge




                                                  2
